Order so far as appealed from modified by granting motion to vacate the notice of examination except as to items 1 and 2, and as so modified affirmed, with twenty dollars *620costs and disbursements to the appellant. (See Pring v. Thorp, 168 App. Div. 887; Mason v. N. Y. Review Pub. Co., 154 id. 651.) Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.; Merrell and Martin, JJ., dissent on the authority of Shaw v. Samley Realty Co. (201 App. Div. 433); Welling v. Kugel (215 id. 770). The date for the examination to proceed to be fixed in the order. Settle order on notice.